El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Se trata de nn recurso en qne el apelado no ba radicado alegato alguno. Este caso y los números 5785 y 5786 fueron vistos conjuntamente tanto en este tribunal como en la corte inferior. En estos procedimientos de desahucio la prueba tendió a demostrar que la demandante es dueña de nove-cientas cuerdas de tererno; que cada uno de los demanda-dos tiene construida, con su propio peculio, y en terrenos de la demandante, una casa en la que cada uno vive con su fa-milia, cultivando el terreno; y que los administradores y re-presentantes de la demandante habían exigido que cada uno de los demandados abandonara la propiedad. La deman-dante sostuvo que no autorizó a los demandados a construir las casas, pero éstos insistieron que tal permiso les fué con-cedido por los administradores o representantes de la de-mandante, y que los demandados durante años habían ocu-pado, como “arrimados,” los terrenos en cuestión. En vista de esta evidencia, la corte dijo que la cuestión era si las casas fueron construidas de buena o mala fe, lo que no podía determinarse en este procedimiento, y se sintió obli-gada por la decisión de este tribunal en Ermita de Nuestra Señora del Rosario v. Collazo, 41 D.P.R 596.
La apelante sostuvo que la edificación de estas casas ja-más se hizo con permiso del dueño del terreno; que actos meramente tolerados no dan derechos; y que el supuesto *962permiso concedido por los representantes de la demandante no era obligatorio para la dueña.
En este caso, como en el de Schuck v. Verdejo, fallado en el día de boy, nadie pone en tela de juicio el derecho de estos demandados a trasladar sus casas.
La apelante llama la atención, como nosotros lo hicimos en Schuck v. Verdejo, hacia el hecho de que en el caso de la Ermita había un título inscrito a la casa en que la deman-dada había vivido por años.
Bajo cualquier aspecto, creemos que los demandados es-tán ocupando el terreno en precario, y que estaban sujetos a ser desalojados a opción del dueño. A falta de un per-miso específico, o aun habiéndolo, ningún título surgió en los demandados. En los casos en que hemos creído que había conflicto de títulos se había presentado algo como un color de título en el demandado, lo que no podía surgir bajo los hechos de este caso.
Parte del razonamiento en Schuck v. Verdejo, supra, es de otro modo aplicable.

Debe revocarse la sentencia apelada y dictarse otra a favor de la demandante.

Los Jueces Presidente Señor del Toro y Asociado Señor Hutchison están conformes .con la sentencia.